Chetwood, J.,
dissented. — The deed ought to have been made within the time, as the giving it was a condition precedent. Chancery may dispense with time.
The plaintiff’s witnesses proved that Smock took possession at the date of the contract, and left it in May, 1791, when he wrote a letter to Johnson, waiving the contract.
Arthur Breese, Esq., also proved that he, on behalf of plaintiff, tendered Smock a deed on the 25th May, 1790, at Freehold. He said he had no letter of attorney, nor did he recollect if the deed was acknowledged when he tendered it, Plaintiff rested his cause here.
Stockton contended-
1st. That Smock had a right to waive the contract.
[108] 2d. That a bare deed proved no title; the plaintiff should have shown his title. 1 H. Black. 270, before cited.
*1283d. That the tender was void; Breese had no legal authority to deliver the deed, which is the essential act.
Aaron Ogden—
1st. The contract was in part executed; Smock had possession — he could not waive it.
2d. The case in Blackstone is inapplicable; that was a covenant to make a title — this to make a deed ; prima faeie the title is in us; we had possession, and he held under Johnson.
3d. He insisted the delivery by Breese, under a parol authority from Johnson, was sufficient in law.
Kinsey, C. J.
As to the first point made by defendant’s counsel, it is in substance what has been overruled; if the time is not material, then Smock could not waive the contract.
As to the third point, I think the delivery or tender sufficient. ' The second objection is of more consequence. On nil debet, which is pleaded here, the whole declaration is put in issue. Plaintiff agreed to make a conveyance, free of all encumbrances, (that is, as I understand it, excepting Ludlum’s, which Smock was to pay.)
The true intent of a conveyance free of encumbrance, was to make a good title; a deed is only the mode.
The making a deed is surely not sufficient. The plaintiff should show he has a title; without this, his deed is insufficient ; to be sure, he need not deduce an ejectment title; but he should show how he is seized. A prima fade title not liable to any colorable objection, should be laid before the court and jury ; he must show a right. I should be unwilling to force £700 out of the defendant’s pocket, upon the plaintiff’s bare deed, without proof of his right to make it.
The objection is fatal. The plaintiff must be non-suit.
Smith, J., and Chetwood, J., assented.
Boudinot, Jun., said he had the title in court and could show it.
*129[109] Per Cur. It is too late after judgment of non-suit. (a)

 Tlie plaintiff might have refused to be non-suit, and proceeded in his evidence. 2 Binn. 234, It would seem contrary to right, too, that a party must be non-suit because he insists upon a case as sufficient, but the court thinking otherwise, he submits and is ready to prove his case accordingly ; a party would, on this principle, be punished for taking the opinion of the court on a point. It would seem that a parly should be allowed to prove whatever the court determined he should have proved, and the cause proceed. — Reporter.